COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              ISLAND CREEK COAL COMPANY AND
               WELLS FARGO DISABILITY
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 0958-13-3                                               PER CURIAM
                                                                                       OCTOBER 8, 2013
              DANNY WILSON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Nate D. Moore; Penn, Stuart & Eskridge, on brief), for appellants.

                               (Gerald F. Sharp, on brief), for appellee.


                     Island Creek Coal Company and Wells Fargo Disability appeal a decision of the

              Workers’ Compensation Commission finding that Danny Wilson’s current symptoms were

              causally related to a 1989 work injury and that he is entitled to payment of medical treatment and

              medication. Appellants claim the commission failed to consider two MRI reports in determining

              whether Wilson’s symptoms were causally related to the 1989 injury, failure to consider the

              MRIs was not harmless error, and the commission shifted the burden of proof to the employer to

              demonstrate the symptoms were not causally related to the work injury. We have reviewed the

              record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

              affirm for the reasons stated by the commission in its final opinion. See Wilson v. Island Creek

              Coal Co., Consol. Coal Co., VWC File No. JCN 140-83-59 (Apr. 26, 2013). We dispense with

              oral argument and summarily affirm because the facts and legal contentions are adequately




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-